DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 7, 9, 14, 15, and 17-19 are amended, claims 8, 16, and 20 are canceled, and claims 21-23 are added in response to the last office action. Claims 1-7, 9-15, 17-19, and 21-23 are presented for examination. Shen et al and Erickson et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 13-15, 17-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al [US 2018/0285159 A1] in view of Coronado et al [US 8,108,732 B2].
	As to claims 1, 14, and 18, Shen et al teach an apparatus comprising:
a host device comprising a processor coupled to a memory [e.g., APPLICATION SERVER 110 in figs. 1A, 6];  
the host device being configured to communicate over a network with a storage system [e.g., “Application server 110 (see FIG. 1A) sends a batch of I/O requests to storage system 140, and more particularly, to second SAN disk 305-2 of storage system 140” in paragraph 0037]; 
the host device comprising: 
a multi-path input-output driver configured to control delivery of input-output operations from the host device to the storage system over selected ones of a plurality of paths through the network [e.g., “Multipath software can send I/O requests to the storage system via one or more of the multiple I/O paths, to provide features including load balancing, and path management” in paragraph 0002; “The storage system writes (in each case where the I/O request is a write) the I/O data into the corresponding partition of the cache, or reads from the cache (in each case where the I/O request is a read)” in paragraph 0050]; 
wherein the multi-path input-output driver is further configured: 
to send one or more requests to the storage system for data corresponding to performance of one or more switch fabrics in the network [e.g., GET PHYSICAL DOMAIN REAL-TIME WORKLOAD FROM STORAGE SYSTEM 250 in fig. 2A; “(v) the multipath software queries the PD-pressure from storage system” in paragraph 0036], wherein the one or more switch fabrics comprise one or more network switches [e.g., “In multipath I/O, multiple data paths are provided between a host computer system and a storage system, through buses, controllers, switches, and bridges connecting them” in paragraph 0002]; 
to receive the data corresponding to the performance of the one or more switch fabrics in the network from the storage system [e.g., GET PHYSICAL DOMAIN REAL-TIME WORKLOAD FROM STORAGE SYSTEM 250 in fig. 2A; “(v) receiving a path workload information dataset (PWI dataset) where the PWI dataset includes real-time workload information with respect to a plurality of I/O paths corresponding to the selected physical domain” in paragraph 0004; “(i) a SAN storage system supplies storage system interface 148 (see FIG. 1A) through which the integrated physical domains table and the physical domain real-time work load (PD-pressure) of a SAN disk can be queried” in paragraph 0036]; 
to identify one or more performance issues associated with at least one of the selected ones of the plurality of paths based on the received data [e.g., “Multipath software 120, by reference (through storage system interface 148) to PD-pressure information 152 and I/O path workload information 154 (see FIG. 1A), finds the following conditions: (i) I/O paths, sorted in order from least workload to heaviest workload” in paragraph 0044]; and 
to manage one or more of the input-output operations responsive to the identified one or more performance issues [e.g., “PD-B having the least PD-pressure and I/O path-1 having the least workload therefore the requests in queue-B 415 (R05, R08 and R09) are sent to physical domain B via I/O path-1” in paragraph 0045].
Though Shen et al teach the data corresponding to the performance of the one or more switch fabrics, Shen et al do not explicitly teach, however Coronado et al teach wherein the data corresponding to the performance of the one or more switch fabrics further comprises a count of events where at least part of one of the selected ones of the plurality of paths fails; and wherein, in identifying the one or more performance issues, the multi-path input-output driver is configured to determine whether the count of event exceeds a threshold number of events [e.g., “In step 420, the method establishes a threshold communication path error rate. In certain embodiments, the threshold communication path error rate of step 420 comprises the maximum number of I/O failures allowable during a specified time interval” in col. 6, lines 33-37; “If the method determines in step 450 that the (i)th actual communication path error rate of step 440 is greater an the threshold communication path error rate of step 420, then the method transitions from step 450 to step 460 wherein the method discontinues using the (i)th physical communication path” in col. 6, lines 33-37].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Coronado et al’s teaching above the data corresponding to the performance of the switch fabrics further comprising the event count of the selected ones of the plurality of paths fails for identifying the one or more performance issues in order to increase reliability in data communication via the plurality of paths between the host device and the storage system of Shen et al.
As to claims 4 and 22, the combination of Shen et al and Coronado et al teaches wherein, in managing the one or more of the input-output operations, the multi-path input-output driver is configured to throttle given ones of the input- output operations over the at least one of the selected ones of the plurality of paths [e.g., “(vii) multipath software delays I/O requests that are directed to physical domains that are under high I/O pressure (a timeout value may be used to limit the delay time)” in paragraph 0055 of Shen et al].
As to claims 5 and 23, the combination teaches wherein, in managing the one or more of the input-output operations, the multi-path input-output driver is configured to send given ones of the input-output operations over one or more paths of the plurality of paths unaffected by the identified one or more performance issues [e.g., “(vi) multipath software prioritizes and sends I/O requests that are directed to physical domains that are under low I/O pressure)” in paragraph 0055 of Shen et al].
As to claim 6, the combination teaches wherein the data corresponding to the performance of the one or more switch fabrics further comprises identification information of at least one of one or more initiators and one or more targets associated with the one or more switch fabrics [e.g., PHYSICAL DOMAIN IDENTIFIER of PHYSICAL DOMAIN TABLE 306 in fig. 3A of Shen et al].
As to claim 7, the combination teaches wherein, in identifying the one or more performance issues, the multi-path input-output driver is further configured to determine that at least one of the one or more initiators and the one or more targets correspond to the at least one of the selected ones of the plurality of paths [e.g., QUEUE-a 410, I/O PATH-3 in fig. 4B; “Multipath software 120, by reference (through storage system interface 148) to PD-pressure information 152 and I/O path workload information 154 (see FIG. 1A), finds the following conditions: (i) I/O paths, sorted in order from least workload to heaviest workload, are I/O paths 1 (least workload), 2 (mid-low workload), 3 (mid-high workload) and 4 (highest workload)” in paragraph 0044 of Shen et al].
As to claims 9, 17, and 21, the combination teaches wherein the multi-path input-output driver is further configured: to execute the management of the one or more of the input-output operations responsive to the count of events exceeding the threshold [e.g., “If the method determines in step 450 that the (i)th actual communication path error rate of step 440 is greater an the threshold communication path error rate of step 420, then the method transitions from step 450 to step 460 wherein the method discontinues using the (i)th physical communication path” in col. 6, lines 33-37 of Coronado et al].
As to claim 10, the combination teaches wherein the storage system receives a notification from the one or more switch fabrics comprising the data corresponding to the performance of the one or more switch fabrics [e.g., “(iii) the storage system supplies storage system interface 148 whereby the real-time pressure for each physical domain in a SAN disk may be queried” in paragraph 0055 of Shen et al].
As to claim 11, the combination teaches wherein the notification comprises a fabric performance impact notification (FPIN) [e.g., “(iii) the storage system supplies storage system interface 148 whereby the real-time pressure for each physical domain in a SAN disk may be queried” in paragraph 0055 of Shen et al].
As to claim 13, the combination teaches wherein one or more performance issues comprise at least one of lost credit, credit stall and oversubscription [e.g., “(a) performance of data paths between a host and SAN storage (controlled by multipath software) has a bottleneck, and (b) the multipath software is using the data paths to perform I/O to physical domains that are under high I/O pressure; (iv) scarce data path resources may be used to send I/O requests which cannot be handled right away in the storage system; and (v) if I/O requests reach storage but are not processed immediately, they become hung up in storage, increasing resource consumption (memory usage, processing cycles, etc.) in the storage system” in paragraph 0054 of Shen et al].
As to claims 15 and 19, the combination teaches wherein: the data corresponding to the performance of the one or more switch fabrics further comprises identification information of at least one of one or more initiators and one or more targets associated with the one or more switch fabrics; and in identifying the one or more performance issues, the multi-path input-output driver further determines that at least one of the one or more initiators and the one or more targets correspond to the at least one of the selected ones of the plurality of paths [e.g., PHYSICAL DOMAIN IDENTIFIER of PHYSICAL DOMAIN TABLE 306 in fig. 3A, QUEUE-a 410, I/O PATH-3 in fig. 4B, “Multipath software 120, by reference (through storage system interface 148) to PD-pressure information 152 and I/O path workload information 154 (see FIG. 1A), finds the following conditions: (i) I/O paths, sorted in order from least workload to heaviest workload, are I/O paths 1 (least workload), 2 (mid-low workload), 3 (mid-high workload) and 4 (highest workload)” in paragraph 0044 of Shen et al].
Claims 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al and Coronado et al as applied to claims 1 and 10 above, and further in view of Erickson et al [US 2018/0088860 A1].
	As to claim 2, though the combination of Shen et al and Coronado et al teaches utilizing one or more Small Computer System Interface (SCSI) [e.g., “Some embodiments of the present invention extend conventional multipath software by introducing the following features: (i) detecting physical areas of a small computer system interface (SCSI) device from a SAN disk” in paragraph 0060 of Shen et al; “Each host adapter may comprise one or more Fibre Channel ports, one or more FICON ports, one or more ESCON ports, or one or more SCSI ports” in col. 3, lines 27-29 of Coronado et al], the combination does not explicitly teach, however Erickson et al teach wherein the one or more requests for the data corresponding to the performance of the one or more switch fabrics are transmitted to the storage system utilizing one or more Small Computer System Interface (SCSI) commands [e.g., “Many host devices have features or system-level dependencies that require information on the current operating state of a storage device.  … Other host devices can retrieve such information by periodically polling the storage device, which actively maintains the information.  For example, with a storage device supporting the SAS standard, the host device can issue commands to the storage device over the SAS interface to retrieve this information, for example, issuing log retrieval commands (e.g., ‘log sense’) to various log pages of the storage device that store the information and other log data” in paragraph 0003].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Erickson et al’s teaching above utilizing SCSI commands for the data corresponding to the performance of the one or more switch fabrics in order to increase adaptability and/or feasibility for the data corresponding to the performance of the one or more switch fabrics of the combination.
As to claim 3, the combination of Shen et al, Coronado et al, and Erickson et al teaches wherein the one or more SCSI commands comprise a log sense command [e.g., “For example, with a storage device supporting the SAS standard, the host device can issue commands to the storage device over the SAS interface to retrieve this information, for example, issuing log retrieval commands (e.g., ‘log sense’) to various log pages of the storage device that store the information and other log data” in paragraph 0003” in paragraph 0003 of Erickson et al].
As to claim 12, the combination of Shen et al and Coronado et al teaches wherein the storage system stores the data corresponding to the performance of the one or more switch fabrics [e.g., “(i) a SAN storage system supplies storage system interface 148 (see FIG. 1A) through which the integrated physical domains table and the physical domain real-time work load (PD-pressure) of a SAN disk can be queried” in paragraph 0036 of Shen et al]. Though the combination of Shen et al and Coronado et al further teaches utilizing one or more Small Computer System Interface (SCSI) [e.g., “Some embodiments of the present invention extend conventional multipath software by introducing the following features: (i) detecting physical areas of a small computer system interface (SCSI) device from a SAN disk” in paragraph 0060 of Shen et al; “Each host adapter may comprise one or more Fibre Channel ports, one or more FICON ports, one or more ESCON ports, or one or more SCSI ports” in col. 3, lines 27-29 of Coronado et al], the combination does not explicitly teach, however Erickson et al teach wherein the one or more requests for the data corresponding to the performance of the one or more switch fabrics are transmitted to the storage system utilizing one or more Small Computer System Interface (SCSI) commands [e.g., “Many host devices have features or system-level dependencies that require information on the current operating state of a storage device.  … Other host devices can retrieve such information by periodically polling the storage device, which actively maintains the information.  For example, with a storage device supporting the SAS standard, the host device can issue commands to the storage device over the SAS interface to retrieve this information, for example, issuing log retrieval commands (e.g., ‘log sense’) to various log pages of the storage device that store the information and other log data” in paragraph 0003].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Erickson et al’s teaching above utilizing SCSI commands for the data corresponding to the performance of the one or more switch fabrics in order to increase adaptability and/or feasibility for the data corresponding to the performance of the one or more switch fabrics of the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Turlington et al [US 2014/0068106 A1] teach monitoring latency measurements based on the latency threshold and the failed-attempts threshold number.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        7/8/2022